United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1039
Issued: August 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2015 appellant, through counsel, filed a timely appeal from a February 27,
2015 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

Although there is an OWCP merit decision (January 5, 2015) within the Board’s jurisdiction, counsel for
appellant has only appealed the nonmerit February 27, 2015 OWCP decision.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 26, 2008 appellant, a 44-year-old mail clerk, filed an occupational disease claim
alleging that he sustained a neck injury in the performance of duty while pulling wire cages and
Gaylord boxes. OWCP accepted his claim for cervical strain. It also accepted displacement of
cervical intervertebral disc without myelopathy. The discs were identified as C3-4, C5-6, and
C6-7.
A magnetic resonance imaging (MRI) scan obtained on May 23, 2008 indicated that the
disc herniation at C6-7 was more pronounced to the left and produced significant left-sided
foraminal stenosis with probably nerve root impingement.
Appellant filed a claim for a schedule award. His attending physician, Dr. John L.
Dunne, an osteopath, found no evidence of radiculopathy or involvement of the upper
extremities due to cervical nerve root impairment based on his examination of appellant. He
concluded that appellant had no impairment of a scheduled member due to the accepted medical
conditions.
In a decision dated April 24, 2014, OWCP denied appellant’s schedule award claim. An
OWCP hearing representative affirmed on January 5, 2015.
On February 18, 2015 OWCP received from appellant a reconsideration request. In
support thereof, appellant submitted a January 16, 2015 electrodiagnostic study of the left arm.
Dr. Sami E. Moufawad, a Board-certified physiatrist and specialist in pain medicine, noted that
needle electromyography of the left upper limb was compatible axonal loss in the left C6
myotome. He concluded that the findings were compatible with left C6 motor radiculopathy.
In a decision dated February 27, 2015, OWCP denied appellant’s reconsideration request.
It found that the evidence submitted was irrelevant or immaterial and thus had no bearing on the
issue or was inconsequential to the issue. The electrodiagnostic study was just a test report,
OWCP explained, and did not provide a discussion of an impairment rating. Further, the testing
alone did not support that Dr. Dunne’s finding of no impairment was incorrect. Accordingly,
OWCP found that the evidence was not sufficient to warrant a review of the hearing
representative’s January 5, 2015 decision.
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.3 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument

3

5 U.S.C. § 8128(a).

2

not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.4
A request for reconsideration must be received by OWCP within one year of the date of
OWCP decision for which review is sought.5 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or argument that meets at
least one of these standards. If reconsideration is granted, the case is reopened and the case is
reviewed on its merits. Where the request is timely but fails to meet at least one of these
standards, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.6
ANALYSIS
The most recent decision on the merits of appellant’s case was the hearing
representative’s January 5, 2015 decision affirming the denial of appellant’s schedule award
claim. Appellant has one calendar year from the date of that decision, or until January 5, 2016,
to deliver a reconsideration request to OWCP. His February 18, 2015 reconsideration request,
received by OWCP that same day, was therefore timely.
The question is whether appellant’s request met at least one of the three standards for
obtaining a merit review of his case. To support his request, appellant submitted a January 16,
2015 electrodiagnostic study obtained by Dr. Moufawad, the physiatrist, who concluded that the
findings were compatible with left C6 motor radiculopathy. As this was new evidence not
previously considered by OWCP, the more specific question is whether this evidence was
relevant and pertinent.7
The issue raised by appellant’s schedule award claim was whether he had permanent
impairment to a scheduled member of the body. OWCP denied his claim because his osteopath,
Dr. Dunne, found no evidence of radiculopathy or involvement of the upper extremities due to
cervical nerve root impingement based on his physical examination of appellant. Thus, there
was no basis for the payment of a schedule award.
Appellant submitted that evidence with his reconsideration request. There were now
objective clinical test results confirming that he had a left C6 spinal nerve root radiculopathy.
The evidence was not only relevant to the issue under consideration, it established a firm medical
foundation for a possible rating for permanent impairment. Accordingly, the Board finds that
appellant is entitled to a merit review of his case. The Board sets aside OWCP’s February 27,
2015 decision and remands the case for merit review.
4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.607(a).

6

Id. at § 10.608.

7

“Relevant evidence” means evidence having any tendency to make the existence of any fact that is of
consequence to the determination of the action more probable or less probable than it would be without the
evidence. Fed. R. Evid. 401.

3

CONCLUSION
The Board finds that OWCP did not properly deny appellant’s request for review of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 27, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action.
Issued: August 4, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

